MORRIS, Judge.
The defendant failed to file his brief within the time prescribed and the State has, in apt time, filed motion to dismiss. We choose to discuss the matter on its merits, however, and the motion is denied.
Defendant’s guilty plea results in our having before us only the question of whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d 647 (1971). The bills of indictment are in all respects regular, the court was properly organized, and the sentences imposed are within the statutory limits. The record clearly reveals that, before accepting his pleas, the court examined defendant fully and found that he had entered his pleas freely, voluntarily, and understanding^. His written and signed transcript of plea fully supports the court’s finding and controverts his present contention that he thought he was pleading guilty only to misdemeanors and not a felony. This is defendant’s only contention on appeal.
Where, as here, there is plenary evidence to support the trial judge’s findings that defendant freely, under standingly, and voluntarily entered his plea of guilty, the acceptance of the plea will not be disturbed. State v. Jackson, 279 N.C. 503, 183 S.E. 2d 550 (1971).
No error.
Judges Campbell and Parker concur.